DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6, and 7 are allowed. Claims 2 – 5, and 8 – 10 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for path planning of a wave glider, comprising: acquiring historical navigation data of the wave glider and an underwater vehicle by a shore-based monitoring center; fitting, by the shore-based monitoring center, the historical navigation data nonlinearly by adopting a deep learning neural network to obtain a trained deep neural network model; wherein obtaining the historical navigation data nonlinearly by adopting the deep learning neural network to obtain the trained deep neural network model comprises; inputting the historical navigation data as a training set into the deep learning neural network; acquiring path planning data of the wave glider or path planning data of an underwater vehicle; inputting the path planning data of the wave glider or the path planning data of the underwater vehicle as constraint conditions into the deep learning neural network; and updating parameters of the deep learning neural network by multiple iterations and learning to obtain the trained deep neural network model; acquiring, by the shore-based monitoring center, real-time navigation data of the wave glider, real-time navigation data and predetermined shipping track data of the underwater vehicle; obtaining, by the shore-based monitoring center, a set of optimized path planning schemes of the wave glider by adopting the trained deep neural network model according to the real-time navigation data of the wave glider, the real-time navigation data and the predetermined shipping track data of the underwater vehicle; wherein obtaining the set of optimized path panning schemes of the wave glider by adopting the trained deep neural network model according to the real-time navigation data of the wave glider, the real-time navigation data and the predetermined shipping track data of the underwater vehicle comprising; constructing a test set of the wave glider according to the real-time navigation data of the wave glider; inputting the test set of the wave glider and the test set of the underwater vehicle into the trained deep neural network model to obtain the set of optimized path panning schemes of the wave glider; sending the set of optimized path planning schemes of the wave glider determined at the shore-based monitoring center to the wave glider via a GPS or a cloud end; acquiring real-time data of the wave glider and constraint data of the wave glider by the wave glider; wherein the real-time data comprises actual navigation data of the underwater vehicle collected by the wave glider in real-time, and the constraint data comprises a distance between the wave glider and the underwater vehicle, and underwater acoustic communications conditions; determining, by the wave glider, an optimal path planning scheme of the wave glider among the set of optimized path planning schemes of the wave glider by adopting the deep learning neural network, according to the real-time data of the wave glider and the constraint data of the wave glider, wherein the optimal path planning scheme implements a shortest distance between the wave glider and the underwater vehicle; wherein determining the optimal path planning scheme of the wave glider among the set of optimized path planning schemes of the wave glider by adopting the deep learning neural network, according to the real-time data of the wave glider, and the constraint data of the wave glider comprise; taking the real-time data of the wave glider as latest real-time data; taking the constraint data of the wave glider as latest constraint conditions; and based on the latest real-time data and the latest constraint conditions, carrying out path planning scheme selection from the set of optimized path planning schemes of the wave glider by utilizing the deep learning neural network to obtain the optimal path planning scheme of the wave glider; and controlling, by the wave glider, an attitude and a velocity of the wave glider to make the wave glider sail according to the optimal path planning scheme of the wave glider.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 7, A system for path planning of a wave glider .  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666